DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 9/22/2020 in response to the Non-Final Office Action by Examiner Chubb have been fully considered but they are not persuasive.

Applicant argues that the claim limitations allegedly do not fall under the abstract idea of §101. Applicant argues under step 2A prong 1 that the steps as taught cannot allegedly be performed mentally since the process utilizes a machine learning utility and is time-consuming and thus, cannot be a mental process and an abstract idea (Applicant’s reply pgs. 8-11). These arguments are not persuasive. 
As recited in the previous office action, various claim limitations invoke an abstract idea. During arguments, Applicant sought further clarification as to which limitations in independent claim 1 invoke the abstract idea. Accordingly, this is clarified below in accordance with the previous office action. 

Claim 1
…
… iteratively select candidate thumbnails from the set of candidate thumbnails (which amount to a mental step. See MPEP 2106.04(a)(2)(III).); 

determining … a success ranking of each selected candidate thumbnail in view of a target metric, wherein the target metric relates to consumption of the media item in response to the selected candidate thumbnail (which amount to a mental step. See MPEP 2106.04(a)(2)(III).); 
selecting … the optimum thumbnail in view of an indicator representing a relationship between the success ranking of the optimum thumbnail and a success ranking of one or more of the selected candidate thumbnails (which amount to a mental step. See MPEP 2106.04(a)(2)(III).); 
associating, …the optimized thumbnail with the media item as a representation of the media item (which amount to a mental step. See MPEP 2106.04(a)(2)(III).); and 
….

	The recitation of the claim should give Applicant further clarity regarding the limitations that are construed as a mental step and abstract idea. Contrary to Applicant’s arguments, these limitations can be performed mentally because the steps relate to choosing a thumbnail, determining an optimum thumbnail based on a ranking value, and correlating it with a representation item. 
Regarding the time-consuming argument, this is not persuasive because the timing factor is not dispositive, but rather it is the evaluation of the process that is important. Here, the process as recited can be performed mentally. Therefore, the process is a mental step. It is also noted that the practical application consideration occurs in step 2A prong 2, rather than at prong 1.
   Applicant had also stated that it appears contradictory when the limitations were construed as an abstract idea while allegedly not capable of being performed mentally due to the 
	
Applicant next argues under step 2A prong 2 that the claim limitations integrate into a practical application and thus the claims are not directed to a judicial exception (Applicant’s reply pgs. 11-14). Applicant then argues under step 2B that the claim limitations recite more than well-understood, routine, and conventional activity (Applicant’s reply pgs. 14-15). These arguments are not persuasive. A breakdown of the claim is once again given in accordance with the previous office action in relation to these steps. 

Claim 1
A computer implemented method comprising: 
identifying a set of candidate thumbnails for a media item (which amounts to an additional element of obtaining data. See MPEP 2106.05(g).); 
using, by the processing device, a probabilistic machine learning (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).)…; 
providing for display each selected candidate thumbnail from the set of candidate thumbnails (which amounts to an additional element of outputting data. See MPEP 2106.05(g).);
…, by the processing device (which amounts to computer components to apply the mental step. See MPEP 2106.05(b).), …; 
…, by the processing device (which amounts to computer components to apply the mental step. See MPEP 2106.05(b).), an optimum thumbnail from the set of candidate thumbnails based on the probabilistic machine learning utility use of simulated annealing (which amounts to instructions performed on generic computer components to apply the mental steps. See MPEP 2106.05(f).), …; 
…
providing for presentation in a user interface a plurality of thumbnails comprising the optimum thumbnail, wherein the plurality of thumbnails represent content of a plurality of media items (which amounts to an additional element of outputting data. See MPEP 2106.05(g).).
	
Applicant argued that the limitation “providing for presentation” is more than an insignificant extra-solution activity due to the process involved in generating that presentation (Applicant’s reply pg. 12). This argument is not persuasive because the particular limitation at issue relates to just presenting the result and the process by which the result was obtained has previously been shown to invoke a mental step. Hence, the presentation limitation just describes how the result from that process is being presented to a user. As such, the presentation limitation amounts to an outputting of data, which is a well-understood, routine, and conventional activity. 
Applicant also argues that the incorporation of the machine learning utility and simulated annealing process are sufficient to overcome the mental steps because it allegedly invokes a practical application and denotes more than a well-understood, routine or conventional activity 
Simulated annealing (SA) is a concept that has been known for decades that can be used in optimization problems. Simulated annealing is based on a physical metallurgical process of annealing, wherein the simulation can be modeled by an algorithm. The SA algorithm essentially provides a way to estimate the global function or optimum of a problem by selecting and varying the parameters related to the problem and iterating over the parameters until a desired convergence is reached (see Spall pgs. 538-539: describing the algorithm in further detail). Indeed, this is akin to the SA process described by Applicant (see specification [0023]-[0025]).    
Thus, simulated annealing is simply a type of algorithm that can be applied in optimization problems. It does not, by itself, invoke machine learning or training. The algorithm, being software, like any other software, can be iterated various times and run on a computer. Accordingly, SA comprises mere instructions to perform the mental steps. See MPEP 2106.05(f). 
Applicant also argues that the addition of the SA algorithm in correlation with the recitation of a “probabilistic machine learning utility” can overcome the §101 rejection. The utility as described in the specification amounts to a computer program or application, i.e. a type of software, which can be run on a computing device or computer components. As previously explained, the use of computer components with instructions to perform the mental step does not negate the fact that the steps themselves recite a mental step (MPEP 2106.04(a)(2)(III)(C)). The computer components amount to generic computer components to apply the mental step (see MPEP 2106.05(b)) and the software amounts to mere instructions to perform the mental steps (see MPEP 2106.05(f)). 
Regarding the practical application aspects of the argument, as stated above, the time factor is not dispositive. Moreover, the process recited utilizes an algorithm that is well-known 
	Therefore, the limitations do not amount to significantly more than the judicial exception.  

Due to the foregoing reasons, the §101 rejection against claims 1-20 are maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a mental process without significantly more. The independent claims 1, 8, and 15 recite:  

using, by the processing device, a probabilistic machine learning utility to iteratively select candidate thumbnails from the set of candidate thumbnails;

determining, by the processing device, a success ranking of each selected candidate thumbnail in view of a target metric, wherein the target metric relates to consumption of the media item in response to the selected candidate thumbnail; 

selecting, by the processing device, an optimum thumbnail from the set of candidate thumbnails based on the probabilistic machine learning utility use of simulated annealing, wherein the probabilistic machine learning utility selects the optimum thumbnail in view of an indicator representing a relationship between the success ranking of the optimum thumbnail and a success ranking of one or more of the selected candidate thumbnails;

associating, by the processing device, the optimized thumbnail with the media item as a representation of the media item;



This judicial exception is not integrated into a practical application because, of the two additional types of elements recited by the claims, neither imposes meaningful limitations on performing the abstract idea. First, the independent claims contain “a computer,” alternately “a processing device” or “a computing device,” possibly containing “a processor” and “a memory,” and capable of executing instructions stored on “a non-transitory computer-readable medium.” This computer, as used for iteratively selecting, determining, selecting, and associating, is recited at a high level of generality, i.e. as a generic processor performing generic computer functions of processing data, reading data from a memory, and/or writing data to a memory. Aside from the requirement that the selecting is performed using a probabilistic machine learning utility, the independent claims could be performed in the mind, and therefore do not impose meaningful limitations on the abstract idea.  The probabilistic machine learning utility is interpreted as a computer that performs mathematical calculations; thus it is directed to mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)).

 The second additional element is the limitations describing input and output, specifically, identifying a set of candidate thumbnails, providing for display a candidate thumbnail, and (following the performing of the abstract idea) providing for presentation the optimum thumbnail among a plurality of thumbnails representing content of media items. (The clarification of the candidate and optimum thumbnails and the unrelated displayed thumbnails is much appreciated.) MPEP 2106.05(g) identifies as a similar example of insignificant extra-solution activity found by the courts: “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.” 

Claims 2, 9, and 16 further address determining a ratio between success ranking of the optimum thumbnail and a sum of success rankings. This is a mental step.

Claims 3, 4, 10, 11, 17, and 18 further address selecting. These limitations could also be performed mentally.

Claims 5, 12, and 19 limit the output and can therefore be understood as a post-solution activity of displaying data (see MPEP 2106.05(g)).

Claims 6 and 13 are directed to identifying candidate thumbnails.  This limitation can be performed mentally.

Claims 7, 14, and 20 are directed to displaying data based on user preference and can therefore be understood as a post-solution activity of displaying data (see MPEP 2106.05(g))..

Therefore, the additional elements do not integrate the abstract idea into a practical application because they impose no meaningful limits on practicing the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B, as described in MPEP 2106.05(d). Further, re-examining the input and output limitations shows they are not more than well-understood, routine, conventional activity in the field. OIP Techs., cited previously as example (iii) of MPEP 2106.05(g), also appears in MPEP 2106.05(d)(II) as example (v) of the third list, providing evidence under Berkheimer Option 2 that the input limitations are well-understood, routine, and conventional, and therefore do not provide a meaningful limit on performing the abstract idea.  Disclosure ¶0002 provides as background information that “Video-sharing websites may only show a middle frame or some other randomly selected frame for a given video as an allegedly "representative" frame of the video.” Therefore it can be concluded under Berkheimer Option 1 that such an output format is well-understood, routine, and conventional, and therefore the output limitation does not provide a meaningful limit on performing the abstract idea.
Claims 5, 12, and 19 limit the output and can therefore be understood as a post-solution activity of displaying data (see MPEP 2106.05(g)). Claims 7, 14, and 20 are directed to displaying data based on user preference and can therefore be understood as a post-solution claims 5, 7, 12, 14, 19 and 20 are not significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121